 
Exhibit 10.19


EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made as of this 28th day of
December 2010, between Brian L. Gevry (“Executive”), Titanium Asset Management
Corp., a Delaware corporation (the “Company”) and Boyd Watterson Asset
Management, LLC (“BWAM”).
RECITALS


Executive and BWAM, entered into an Employment Agreement as of November 7, 2008
(the “Original Employment Agreement”).


The parties desire to supersede the Original Employment Agreement with the terms
of this Agreement.


NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:


AGREEMENT
 
1.           Term of Employment.  The Company hereby agrees to employ Executive,
and Executive hereby accepts employment with the Company, upon the terms set
forth in this Agreement, for the period commencing immediately upon the date
hereof, (the “Commencement Date”), and ending on December 31, 2012, unless
sooner terminated in accordance with the provisions of Section 4 or extended as
hereinafter provided (such period, as extended or terminated, the
“Term”).  Beginning on December 31, 2012, and on each December 31 thereafter,
the Term shall extend for an additional one-year period from the then current
expiration date of the Term unless at least 90 days prior to the subsequent
anniversary date either Executive or the Company provides written notice to the
other party electing not to extend the Term.
 
2.           Title; Capacity.
 
2.1      Duties and Responsibilities.  The Company will employ Executive, and
Executive agrees to work for the Company, as Chief Investment Officer and Chief
Operating Officer and to perform the duties and responsibilities inherent in
such position and such other duties and responsibilities as the Company shall
from time to time assign to Executive including, without limitation, continuing
to serve as Chief Executive Officer and Chief Investment Officer of
BWAM.  Executive shall be subject to the supervision of, and shall have such
authority as is delegated by, Robert Brooks, Chief Executive Officer of the
Company, which authority shall be sufficient to perform Executive’s duties
hereunder.  Executive shall devote Executive’s full business time and reasonable
best efforts in the performance of the foregoing services; provided, that
Executive may accept other board memberships or other charitable organizations
that are not in conflict with Executive’s primary responsibilities and
obligations to the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
2.2      Chief Investment Officer.  For the benefit of clarification and the
avoidance of doubt, the Chief Investment Officer of the Company shall be
responsible for and provide oversight over the investment related functions of
the Company and its subsidiaries.  The oversight responsibilities include, but
are not limited to, the staffing, processes, products and professional
development within the investment management function and the investment
management functions include the trading, portfolio management, risk management,
and research for current and future investment strategies and products both
internally managed and externally managed.
 
2.3      Chief Operating Officer.  For the benefit of clarification and the
avoidance of doubt, the Chief Operating Officer of the Company shall be
responsible for and provide oversight of the information technology, investment
operations, compliance, and human resources functions for the Company and its
subsidiaries.
 
3.           Compensation and Benefits.
 
3.1      Compensation.  During the Term, the Company shall pay Executive a base
salary of $375,000 per year in 2011 and $400,000 per year in 2012 and subsequent
years, payable in accordance with the Company’s customary payroll practices but
not less frequently than monthly (the “Base Salary”). The Base Salary shall be
subject to annual review and adjustment as determined by the Company’s
Remuneration Committee, in its sole discretion, on each anniversary of the
Commencement Date for years subsequent to 2012 during the Term and “Base Salary”
shall thereafter refer to such adjusted amount.
 
3.2      Bonus; Long Term Incentive Program.
 
(a)           2010 Fiscal Year.  Executive shall be entitled to receive a
discretionary annual bonus in excess of Base Salary with respect to the 2010
fiscal year (or portion thereof).  The amount of any such bonus and the
distribution thereof shall be determined by the BWAM Management Committee in its
sole discretion pursuant to the terms of the BWAM Corporate Incentive Plan.
 
(b)           Fiscal Years After 2010.  For fiscal years after 2010 and until
such fiscal year as the incentive programs of the Company’s subsidiaries have
been consolidated, the Executive shall be entitled to receive a discretionary
annual bonus in excess of Base Salary.  The amount of any such bonus and the
distribution thereof shall be determined pursuant to the terms of the Titanium
Corporate Incentive Plan.  Following such date as the incentive programs of the
Company’s subsidiaries have been consolidated, the Executive shall be eligible
to participate in all of the Company’s incentive programs at amounts to be
determined by the Company’s Remuneration Committee.  These programs include, but
are not limited to, any annual incentive plans and equity incentive plans.
 
(c)           Long Term Incentive Program.  Executive shall be eligible to
participate in any Long Term Incentive Program established by the Company upon
such terms as set forth by the Company.
 
 
2

--------------------------------------------------------------------------------

 
 
(d)           Termination.  If Executive’s employment with the Company is
terminated prior to December 31st of any fiscal year during the Term, then
Executive shall not be eligible to receive a discretionary annual bonus with
respect to such fiscal year.
 
3.3      Fringe Benefits.  Executive shall be entitled to participate in all
benefit programs that BWAM or the Company establishes and makes available to its
executive employees, if any, to the extent that Executive’s position, tenure,
salary, age, health and other qualifications make Executive eligible to
participate, including, but not limited to, health care plans, life insurance
plans, disability insurance, retirement plans, vacation benefits and all other
benefit plans from time to time in effect.
 
3.4      Reimbursement of Certain Expenses.  Executive shall be reimbursed for
such reasonable business expenses incurred by Executive in the performance of
the Executive's duties hereunder, subject to the submission by Executive of
documentation in such form and consistent with such reasonable procedures as the
Company may from time to time require.  Such reimbursable expenses shall include
telephone and cell phone costs, home computer and internet costs and reasonable
country club dues, fees and assessments.
 
4.           Termination of Employment Period.  Executive’s employment shall
terminate upon the occurrence of any of the following:
 
4.1      Expiration of the Agreement Term.  The expiration of the Term.
 
4.2      Termination for Cause.  The termination of this Agreement by the
Company for Cause.  For the purposes of this Agreement, “Cause” shall be deemed
to exist upon the occurrence of any of the following:
 
(a)           a good faith finding by the Company that Executive has engaged in
dishonesty, willful misconduct, gross negligence or insubordination with respect
to the Company that is materially injurious to the Company;
 
(b)           intentional failure by Executive to comply with applicable laws or
governmental regulations with respect to the Company’s operations or the
performance of Executive’s duties;
 
(c)           Executive’s conviction or entry of nolo contendere to any felony
crime or other crime involving theft or embezzlement of Company property; or
 
(d)           Executive’s material breach of Executive’s obligations under this
Agreement, which breach, if curable, has not been cured by Executive within 30
days after he shall have received written notice from the Company stating with
reasonable specificity the nature of such breach.
 
4.3          Termination by the Company Without Cause or by Executive for Good
Reason.  At the election of the Company, without Cause, at any time upon 60
days’ prior written notice to Executive or by Executive for Good Reason (as
defined below).
 
 
3

--------------------------------------------------------------------------------

 
 
4.4          Death or Disability.  Thirty days after the death or determination
of disability of Executive.  As used in this Agreement, the determination of
“disability” shall occur when Executive, due to a physical or mental disability,
for a period of 90 consecutive days during any 360-day period, is unable to
perform the services contemplated under this Agreement in substantially the
manner and to the extent required hereunder prior to the commencement of such
disability. Any determination of as to which the Company and Executive cannot
agree shall be determined by the Company based upon a report of a physician
selected by the Company and the Executive.
 
5.           Effect of Termination.
 
5.1      Termination for Cause, at the Election of Executive, Upon Expiration of
the Term or Upon Executive’s Death or Disability. If Executive’s employment is
terminated for Cause, by the voluntary election of Executive (other than for
Good Reason) or upon the expiration of the Term, then the Company shall have no
further obligations under this Agreement other than to pay to Executive any
accrued but unpaid salary, benefits and bonuses and reimburse Executive for any
reimbursable expenses through the last day of Executive’s actual employment by
the Company (the “Termination Payment”).  The payment by the Company to
Executive of the Termination Payment upon a termination of this Agreement by the
voluntary election of Executive (other than for Good Reason) shall not relieve
Executive of Executive’s obligations under Section 6 through 14 of this
Agreement.  If Executive’s employment is terminated due to Executive’s death or
disability (within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), then, as soon as practicable following
Executive’s “separation from service,” but in no event later than March 15 of
the year following the year in which Executive’s separation from service occurs,
the Company shall pay to Executive or Executive’s estate, as the case may be,
Executive’s Base Salary through the end of the month during which Executive’s
separation from service occurred.
 
5.2      Termination by the Company Without Cause or by Employee for Good
Reason. In the event that Executive’s employment is terminated by the Company
other than as set forth in Section 5.1 above or by Executive for Good Reason,
following Executive’s separation from service and commencing with the payroll
period immediately following the Release Deadline (as defined below), the
Company shall pay to Executive: (a) the annual Base Salary then in effect for
the greater of twelve (12) months or the remainder of the Term on a regular
payroll basis and (b) immediately upon separation a prorated portion of any
bonuses earned by Executive during the year in which the separation occurs. In
addition, the Company shall continue its contributions toward Executive’s health
care, dental, disability and life insurance benefits on the same basis as
immediately prior to the date of termination for the same length of time as it
continues payment to Executive of Base Salary pursuant to this Section 5.2.  In
order to be eligible to receive the payments described in this Section 5.2,
Executive must execute in favor of the Company and not thereafter revoke the
release agreement substantially in the form annexed hereto as Exhibit A within
thirty (30) calendar days following Executive’s separation from service (the
“Release Deadline”). Notwithstanding the foregoing, if the Executive receives
compensation or remuneration after the Release Deadline for services to a third
party, payments of Base Salary payable to Executive following the Release Date
shall be subject to a reduction by the amount of such compensation paid from the
third party during the period for which Executive was entitled to receive Base
Salary continuation hereunder. Executive shall notify the Company of any
employment related services to third parties within 30 days of Employee’s
providing such services.
 
 
4

--------------------------------------------------------------------------------

 
 
5.3      Withholding.  Notwithstanding any other provision with respect to the
timing of payments under Section 5.2, if, at the time of the Executive’s
separation from service, Executive is deemed to be a “specified employee”
(within the meaning of Section 409A of the Code) of the Company, then only to
the extent necessary to comply with the requirements of Section 409A of the
Code, any payments to which Executive may become entitled under Section 5.2
which are subject to Section 409A of the Code (and not otherwise exempt from its
application) will be withheld until the first business day of the seventh month
following the date of separation from service (or, if earlier, until the date of
Executive’s death), at which time Executive shall be paid an aggregate amount
equal to six months of payments otherwise due to Executive under the terms of
Section 5.2, as applicable.  After the first business day of the seventh month
following the date of termination and continuing each month thereafter,
Executive shall be paid the regular payments otherwise due to Executive in
accordance with the terms of Section 5.2, as thereafter applicable.
 
5.4      Good Reason.  As used in this Agreement, “Good Reason” means, without
Executive’s written consent, (a) the assignment to Executive of duties
inconsistent in any material respect with the duties of an executive officer of
the Company or substantial diminishment of Executive’s duties; (b) a reduction
of more than ten percent (10%) in Base Salary that is not generally applicable
to all executives of the Company or a material reduction in other benefits; (c)
Company’s material breach of its obligations under this Agreement; (d) a Change
in Control (defined below); or (e) relocation of Executive’s place of business
to a location greater than 25 miles from Executive’s place of business on the
date hereof; provided, that notice of termination for Good Reason must be
provided by Executive to the Company within 30 days of Executive becoming aware
of the event constituting Good Reason.  Notwithstanding the occurrence of any of
events enumerated in this paragraph, an event shall not be deemed to constitute
Good Reason if, within 30 days after the giving by Executive of notice of the
occurrence or existence of an event that Executive believes constitutes Good
Reason, the Company has fully corrected such event. As used herein, a “Change in
Control” means (i) the transfer, sale or other disposition of all or
substantially all of the assets of the Company; (ii) the acquisition by any
person or entity, other than that owning such interest at November 1, 2010, of a
majority in interest of the voting securities of the Company in one or more or
more of a series of related transactions; or (iii) a merger, consolidation,
reorganization of the Company unless the securities of the successor entity are
immediately thereafter owned in substantially the same proportion by the persons
or entities who owned the outstanding voting securities of the Company
immediately prior to such transaction.
 
5.5      Parachute Payments.  In the event that the payments and benefits
provided for in this Agreement and the payments and/or benefits provided to, or
for the benefit of, Executive under any other employer plan or agreement (such
payments or benefits are hereinafter collectively referred to as the “Benefits”)
(i) constitute “parachute payments” within the meaning of Section 280G of the
Code and (ii) but for this Section 5.5, would be subject to the excise tax
imposed by Section 4999 of the Code (the “Excise Tax”), then the Benefits shall
be either:
 
(a)           delivered in full, or
 
 
5

--------------------------------------------------------------------------------

 
 
(b)           delivered as to such lesser extent which would result in no
portion of such Benefits being subject to the Excise Tax (such reduced amount is
hereinafter referred to as the “Limited Amount”),
 
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the Excise Tax, results in the receipt by the
Executive on an after-tax basis, of the greatest amount of Benefits,
notwithstanding that all or some portion of such Benefits may be subject to the
Excise Tax.  If applicable, in order to effectuate the Limited Amount, the
Company shall first reduce those Benefits which are not payable in cash and then
reduce cash payments, in each case in reverse order beginning with Benefits
which are to be paid the farthest in time from the date of determination that
the Benefits will be limited by (b) above.  A determination as to whether the
Benefits shall be reduced to pursuant to (b) above and the amount of the Limited
Benefit shall be made by the Company’s independent public accountants or another
certified public accounting firm of national reputation designated by the
Company (the “Accounting Firm”) at the Company’s expense.  The Accounting Firm
shall provide its determination, together with detailed supporting calculations
regarding the amount of any relevant matters, both to the Company and to
Executive within seven (7) business days of the Executive’s separation from
service, if applicable, or such earlier time as is requested by the
Company.  Such determination shall be made by the Accountants using reasonable
good faith interpretations of the Code and with reasonable input from
Executive’s accountant or accounting firm.  Any determination by the Accountants
shall be binding upon the Company and the Executive, absent manifest error.
 
6.           Restrictive Covenants.
 
6.1      Proprietary Information.
 
(a)           Executive agrees that all information and know-how, whether or not
in writing, of a private, secret or confidential nature concerning the Company’s
business or financial affairs (collectively, “Proprietary Information”) is and
shall be the exclusive property of the Company.  By way of illustration, but not
limitation, Proprietary Information may include inventions, products, processes,
methods, techniques, formulas, designs, drawings, slogans, tests, logos, ideas,
practices, projects, developments, plans, research data, financial data,
personnel data, computer programs and codes, and customer and supplier
lists.  Executive shall not, either during or after Executive’s employment,
disclose any Proprietary Information to others outside the Company or use the
same for any unauthorized purposes without written approval by an officer of the
Company unless and until such Proprietary Information has become public
knowledge or generally known within the industry without fault by Executive, or
unless otherwise required by law.  Nothing in this Agreement reduces Executive’s
obligation to comply with applicable laws relating to trade secrets,
confidential information and unfair competition. Accordingly, notwithstanding
the foregoing, Executive’s obligations under this Section 6.1(a) with respect to
Proprietary Information that constitutes a trade secret under applicable law
shall continue until such Proprietary Information no longer constitutes a trade
secret.
 
(b)           Executive agrees that all files, letters, memoranda, reports,
records, data, sketches, drawings, laboratory notebooks, program listings, or
other written, photographic, electronic or other material containing Proprietary
Information, whether created by Executive or others, which shall come into
Executive’s custody or possession, shall be and are the exclusive property of
the Company to be used by Executive only in the performance of Executive’s
duties for the Company.
 
 
6

--------------------------------------------------------------------------------

 
 
(c)           Executive agrees that Executive’s obligation not to disclose or
use information, know-how and records of the types set forth in paragraphs (a)
and (b) above also extends to such types of information, know-how, records and
tangible property of any Subsidiary, customers of the Company and Subsidiaries
or suppliers to the Company and Subsidiaries or other third parties who may have
disclosed or entrusted the same to the Company or to Executive in the course of
the Company’s business.
 
6.2      Inventions.
 
(a)           Disclosure.  Executive shall disclose promptly to an officer or to
attorneys of the Company in writing any invention, original work of authorship,
whether patentable or unpatentable, copyrightable or uncopyrightable, including,
but not limited to, any computer program, software, command structure, code,
documentation, compound, genetic or biological material, formula, manual,
device, improvement, method, process, discovery, concept, algorithm,
development, secret process, machine or contribution (any of the foregoing
items, an “Invention”) Executive has conceived, made, developed or worked on, in
whole or in part, solely or jointly with others while employed by the Company
with respect to the business of the Company. The disclosure required by this
Section applies (i) during the period of Executive’s employment with the
Company; (ii) with respect to all Inventions whether or not they are conceived,
made, developed or worked on by Executive during Executive’s regular hours of
employment with the Company; (iii) whether or not the Invention was made at the
suggestion of the Company; and (iv) whether or not the Invention was reduced to
drawings, written description, documentation, models or other tangible form.
 
(b)           Assignment of Inventions to Company; Exemption of Certain
Inventions. Executive hereby assigns to the Company without royalty or any other
further consideration Executive’s entire right, title and interest in and to all
Inventions which Executive conceives, makes, develops or works on during the
Term relating to the business of the Company and Subsidiaries.
 
(c)           Records.  Executive will make and maintain adequate and current
written records of all Inventions.  These records shall be and remain the
property of the Company and Subsidiaries.
 
(d)           Patents.  Executive will assist the Company in obtaining and
maintaining and enforcing patents and other proprietary rights in connection
with any Invention covered by this Section 6.2.  Executive further agrees that
Executive’s obligations under this Section 6.2 shall continue beyond the
termination of Executive’s employment with the Company, but if he is called upon
to render such assistance for one (1) year after the termination of such
employment, he shall be entitled to a fair and reasonable rate of compensation
for such assistance.  Executive shall, in addition, be entitled to reimbursement
of any expenses incurred at the request of the Company relating to such
assistance.
 
 
7

--------------------------------------------------------------------------------

 
 
6.3      Prior Contracts and Inventions; Information Belonging to Third
Parties.  Executive represents that there are no contracts to assign Inventions
between any other person or entity and Executive.  Executive further represents
that (a) Executive is not obligated under any consulting, employment or other
agreement which would adversely affect the Company's rights or Executive’s
duties under this Agreement, (b) there is no action, investigation or proceeding
pending or to Executive’s knowledge threatened, or any basis therefor known to
Executive, involving Executive’s prior employment or any consultancy or the use
of any information or techniques alleged to be proprietary to any former
employer, and (c) the performance of Executive’s duties as an employee of the
Company will not breach, or constitute a default under, any agreement to which
Executive is bound, including, without limitation, any agreement limiting the
use or disclosure of proprietary information acquired in confidence prior to
engagement by the Company.  Executive will not, in connection with Executive’s
employment by the Company, use or disclose to the Company any confidential,
trade secret or other proprietary information of any previous employer or other
person to which Executive is not lawfully entitled.
 
6.4      Nonsolicitation of Clients and Prospects.  Executive acknowledges that
Executive will, during the course of Executive’s employment with the Company,
obtain or acquire knowledge of Proprietary Information, which knowledge may, in
the event Executive were to become employed by or associated with a Competing
Business, provide invaluable benefits to such Competing Business and may cause
irreparable harm to the Company.  To protect this and other legitimate business
interests of the Company, Executive agrees that during the Term and for a period
of 12 months following the expiration or termination of the Term, Executive
shall not directly or indirectly:
 
(a)           solicit or invest in, own, manage, operate, finance, control or
participate in the ownership, management, operations, financing or control of,
render services or advice to, or otherwise assist any person or entity (except
the Company or any Subsidiary) who or which solicits for a Competing Business
the business of any person or entity who or which is a Client (or any successor
thereto) or a prospective customer or client of the Company or any Subsidiary or
to which the Company or any Subsidiary have made Substantial Sales Efforts in
the 18 month period prior to the expiration or termination of the Term;
provided, however, that the foregoing shall not prohibit Executive from
purchasing or otherwise acquiring, and holding, any class of securities of any
enterprise (as a passive investment and without otherwise participating in the
activities of such enterprise) if such securities are listed on any national
securities exchange or have been registered under Section 12(g) of the
Securities Exchange Act and represent less than five percent (5%) in value of
the outstanding securities of such enterprise; or
 
(b)           otherwise induce or attempt to induce (or assist any other person
or entity in inducing) any Client to cease doing business with the Company (or
any Subsidiary), or in any way interfere with the relationship between any
Client and the Company or any Subsidiary.
 
 
8

--------------------------------------------------------------------------------

 
 
(c)           For purposes hereof:
 
(i)           “Substantial Sales Efforts” means marketing or sales activities
undertaken on behalf of the Company or any Subsidiary in an effort to secure
foreseeable business opportunities with a prospective customer, provided that
such efforts (1) enjoy a reasonable prospect of success and (2) include either
(A) multiple in person, written or email communications or (B) the preparation
of a quotation or proposal made in connection with an on site visit.
 
(ii)          “Competing Business” means any business, enterprise, employment,
or investment management or advisory service (whether as sub-adviser, adviser or
otherwise) that competes in any Designated Field with the Company or any
Subsidiary (or any successor thereto) in their business of providing asset
management, investment advisory and related services.
 
(iii)         “Designated Field” means the provision of discretionary,
non-discretionary or other portfolio management or investment advisory services
(whether as adviser, subadviser, or otherwise, and whether in the form of model
portfolios, discretionary management or otherwise) with respect to any account,
fund, pooled investment vehicle or other product or service (whether registered
or exempt from registration under the Investment Company Act of 1940, as
amended).
 
(iv)        “Subsidiary” means any entity that, directly or indirectly through
one or more intermediaries, is controlled by the Company and the term “control”
(including the terms “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such entity, whether through owners
of voting securities, by contract or otherwise.
 
(v)          “Client” means each of the investment advisory, advisory or
subadvisory clients (including, without limitation, SMA Account clients and the
ERISA clients) of the Company and Subsidiaries.  Without limiting the foregoing,
“Client” shall also include wrap program sponsors and any other person or entity
considered to be a “client” of the Company or any Subsidiary as that term is
defined in the Investment Advisors Act of 1940, as amended.
 
6.5      Nonsolicitation of Employees.  Executive agrees that during the Term
and for a period of 18 months following the expiration or termination of the
Term, Executive shall not solicit, hire, employ or otherwise engage (or assist
any other person or entity in soliciting, hiring, employing or otherwise
engaging) as an employee, independent contractor, consultant or otherwise, any
employee of the Company or any Subsidiary, or induce or assist any other person
or entity in inducing any employee of the Company or any Subsidiary to terminate
his/her employment with, or otherwise cease his/her relationship with the
Company or any Subsidiary; provided, however, that such obligation shall not
prohibit advertisements of a general nature which are not targeted to the
Company’s or Subsidiary’s employees.
 
 
9

--------------------------------------------------------------------------------

 
 
6.6      Permitted Activities.  Notwithstanding anything to the contrary set
forth in Sections 6.4 and 6.5, in no event shall Executive be deemed to be
restricted from (a) providing investment advisory services to individual members
of Executive’s immediate family (including trusts of which they are the sole
beneficiaries) for which no advisory fee is paid; (b) acting as trustee for
trusts, and providing investment advisory services to not-for-profit clients for
which no advisory fee is paid; (c) taking on charitable and non-profit endeavors
and teaching positions and writing and publishing books and/or journal articles;
and (d) attending conferences and participating in panel discussions on
investment advisory services.
 
6.7      Interpretation.  If any restriction set forth in this Article 6 is
found by any court of competent jurisdiction to be unenforceable because it
extends for too long a period of time or over too great a range of activities or
in too broad a geographic area, it shall be interpreted to extend only over the
maximum period of time, range of activities or geographic area as to which it
may be enforceable.
 
6.8      Acknowledgement.  The restrictions contained in this Article 6 are
necessary for the protection of the business and goodwill of the Company and are
considered by Executive to be reasonable for such purpose.  In view of the
services which Executive shall perform hereunder, which services are special,
unique, extraordinary and intellectual in character and which shall place
Executive in a position of confidence and trust with the customers and employees
of the Company and Subsidiaries and provide to Executive access to confidential
financial information, trade secrets, know-how and other confidential and
proprietary information, Executive expressly acknowledges that the restrictive
covenants set forth in this Article 6 are reasonable and necessary to protect
and maintain the proprietary and other legitimate business interests of the
Company and Subsidiaries.  Executive further acknowledges that the remedy at law
for any breach or threatened breach of this Article 6, if such breach or
threatened breach is held by a court to exist, shall be inadequate and,
accordingly, that the Company and Subsidiaries shall, in addition to all other
available remedies, be entitled to seek injunctive relief without being required
to post bond or other security and without having to prove the inadequacy of the
available remedies at law.  Executive hereby waives trial by jury and agrees not
to plead or defend on grounds of inadequate remedy at law or any element thereof
in an action by the Company and/or any Subsidiary against Executive for
injunctive relief or for specific performance of any obligation pursuant to this
Agreement.  The period of time during which the provisions of this Article 6
shall apply shall be extended by the length of time during which Executive is in
breach of the terms of this Article 6.
 
7.           Entire Agreement.  This Agreement constitutes the entire agreement
between the parties and supersedes all prior agreements and understandings,
whether written or oral, including, without limitation, the Original Employment
Agreement, relating to the subject matter of this Agreement.
 
8.           Jury Waiver; Costs of Enforcement.  Executive and the Company agree
to waive trial by jury with respect to any claims arising out of or relating to
this Agreement or Executive’s employment by the Company. In the event either
party should bring action against the other party arising our of this Agreement,
then all costs and expenses, including reasonable attorneys’ fees, incurred by
the prevailing party therein shall be paid by the other party.
 
9.           Amendment.  This Agreement may be amended or modified only by a
written instrument executed by both the Company and Executive.  The Company
shall not unreasonably withhold its consent to an amendment hereto requested by
Executive for the purposes of avoiding a potential violation of Section 409A of
the Code.
 
 
10

--------------------------------------------------------------------------------

 
 
10.         Governing Law.  This Agreement shall be construed, interpreted and
enforced in accordance with the laws of the State of Ohio without regard to
principles of conflicts of laws thereunder.
 
11.         Notices.  All notices, requests, demands and other communications
which are required or may be given under this Agreement shall be in writing and
shall be deemed to have been duly given when received if personally delivered;
if sent for next day delivery to a domestic address by recognized overnight
delivery service (e.g., Federal Express); and upon receipt, if sent by certified
or registered mail, return receipt requested.  In each case notice shall be sent
to a party at the following address (or to such other address as a party may
have specified by notice given to the other parties pursuant to this provision):


If to Executive, to the last address for the Executive on the books and records
of the Company:
 
If to the Company or to BWAM, to:


Titanium Asset Management Corp.
777 East Wisconsin Avenue, Suite 2350
Milwaukee, WI  53202
Attention:  Chief Executive Officer
Facsimile:  (414) 765-1999


With a copy (which shall not constitute notice) to:


Foley & Lardner LLP
777 E. Wisconsin Avenue
Milwaukee, WI 53202
Attention:  Lloyd Dickinson
Facsimile:  (414) 297-4900
 
12.         Parties in Interest.  This Agreement shall be binding upon, inure to
the benefit of and be enforceable by the Company and Executive and their
respective heirs, personal representatives, permitted successors and permitted
assigns.
 
13.         Successors and Assigns.  If the Company, or any Successor Company
(as defined below), shall at any time be merged or consolidated into or with any
other entity, or if substantially all of the assets of the Company or any such
Successor Company is sold or otherwise transferred to another entity, the
provisions of this Agreement shall be binding upon and shall inure to the
benefit of the continuing entity or the entity resulting from such merger or
consolidation or the entity to which such assets is sold or transferred
(“Successor Company”) and any such assignment of this Agreement shall be binding
upon, and this Agreement shall continue to inure to the benefit of,
Executive.  This Agreement may be assigned without Executive’s consent to any
Subsidiary.  Except as provided in the two foregoing sentences, this Agreement
shall not be assignable by the Company or by any Successor Company without
Executive’s prior written consent.  This Agreement shall not be assignable by
Executive and any purported assignment of rights or delegation of duties under
this Agreement by Executive shall be void.
 
 
11

--------------------------------------------------------------------------------

 
 
14.         Miscellaneous.
 
14.1    No Waiver.  No delay or omission by the Company or Executive in
exercising any right under this Agreement shall operate as a waiver of that or
any other right.  A waiver or consent given by the Company or Executive on any
one occasion shall be effective only in that instance and shall not be construed
as a bar or waiver of any right on any other occasion.
 
14.2    Severability.  In case any provision of this Agreement shall be invalid,
illegal or otherwise unenforceable, the validity, legality and enforceability of
the remaining provisions shall in no way be affected or impaired thereby.
 
14.3    Counterparts.  This Agreement may be executed in two or more
counterparts (including by facsimile), each of which shall be deemed an original
but all of which together shall constitute one and the same instrument.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
12

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first set forth above.



 
EXECUTIVE:
     
/s/ Brian L. Gevry
 
Name:  Brian L. Gevry
     
COMPANY:
     
TITANIUM ASSET MANAGEMENT
CORP.
     
By:  
/s/ Robert Brooks
   
Robert Brooks, Chief Executive Officer
     
BWAM:
     
BOYD WATTERSON ASSET
MANAGEMENT, LLC
      By:
/s/ Michael Bee

 
 
13

--------------------------------------------------------------------------------

 
 
Exhibit A
 
1.           Your Release of Claims.  You hereby agree and acknowledge that by
signing this release agreement (this “Release), and for other good and valuable
consideration, you are waiving your right to assert any and all forms of legal
claims against the Company1/ of any kind whatsoever, whether known or unknown,
arising from the beginning of time through the date you execute this Release
(the “Execution Date”).  Except as set forth below, your waiver and release
herein is intended to bar any form of legal claim, complaint or any other form
of action (jointly referred to as “Claims”) against the Company seeking any form
of relief including, without limitation, equitable relief (whether declaratory,
injunctive or otherwise), the recovery of any damages, or any other form of
monetary recovery whatsoever (including, without limitation, back pay, front
pay, compensatory damages, emotional distress damages, punitive damages,
attorneys fees and any other costs) against the Company, for any alleged action,
inaction or circumstance existing or arising through the Execution Date. This
Release does not include a waiver and release of any of your currently vested
rights to pension benefits (including benefits pursuant to Company’s 401(k)
pension plan), workers’ compensation benefits, or unemployment compensation
benefits. This Agreement does not waive or release any rights that may arise
after the date on which you sign this Release, or claims concerning an alleged
breach of the outstanding obligations of the Company under your Employment
Agreement. This Release also does not include claims that cannot be waived by
law.


Without limiting the foregoing general waiver and release, you specifically
waive and release the Company from any Claim arising from or related to your
prior employment relationship with the Company or the termination thereof,
including, without limitation:


 
**
Claims under any state or federal discrimination, fair employment practices or
other employment related statute, regulation or executive order (as they may
have been amended through the Execution Date) prohibiting discrimination or
harassment based upon any protected status including, without limitation, race,
national origin, age, gender, marital status, disability, veteran status or
sexual orientation.  Without limitation, specifically included in this paragraph
are any Claims arising under the Age Discrimination in Employment Act, Title VII
of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Equal Pay
Act, the Americans With Disabilities Act and any similar Federal and state
statute.



 
**
Claims under any other state or federal employment related statute, regulation
or executive order (as they may have been amended through the Execution Date)
relating to wages, hours or any other terms and conditions of employment.



 
**
Claims under any state or federal common law theory including, without
limitation, wrongful discharge, breach of express or implied contract,
promissory estoppel, unjust enrichment, breach of a covenant of good faith and
fair dealing, violation of public policy, defamation, interference with
contractual relations, intentional or negligent infliction of emotional
distress, invasion of privacy, misrepresentation, deceit, fraud or negligence.

 

--------------------------------------------------------------------------------

1 For purposes of this Release, the Company includes the Company and any of its
divisions, affiliates (which means all persons and entities directly or
indirectly controlling, controlled by or under common control with the Company),
subsidiaries and all other related entities, and its and their directors,
officers, employees, trustees, agents, successors and assigns.

 
14

--------------------------------------------------------------------------------

 
 
 
**
Any other Claim arising under state or federal law.



You acknowledge and agree that, but for providing this waiver and release, you
would not be receiving the economic benefits being provided to you under the
terms of this Agreement.


It is the Company’s desire and intent to make certain that you fully understand
the provisions and effects of this Release.  To that end, you have been
encouraged and given the opportunity to consult with legal counsel for the
purpose of reviewing the terms of this Agreement.  Also, because you are over
the age of 40, the Age Discrimination in Employment Act (“ADEA”), which
prohibits discrimination on the basis of age, allows you at least twenty-one
(21) days to consider the terms of this Release.  ADEA also allows you to
rescind your assent to this Release if, within seven (7) days after you sign
this Agreement, you deliver by hand or send by mail (certified, return receipt
and postmarked within such 7 day period) a notice of rescission to the Company.
If no such rescission notice is provided by you to the Company, then the eighth
day following the Execution Date is the “Effective Date” of this Release.


Furthermore, nothing in this Release shall be deemed to prohibit you from
challenging the validity of this Release under the federal discrimination laws
of the United States (the “Federal Discrimination Laws”) or from filing a charge
or complaint of employment-related discrimination with the Equal Employment
Opportunity Commission (“EEOC”), or from participating in any investigation or
proceeding conducted by the EEOC.  Further, nothing in this Release shall be
deemed to limit the Company’s right to seek immediate dismissal of such charge
or complaint on the basis that your signing of this Agreement constitutes a full
release of any individual rights under the Federal Discrimination Laws, or to
seek restitution to the extent permitted by law of the economic benefits
provided to you under this Agreement in the event that you successfully
challenge the validity of this Release and prevail in any claim under the
Federal Discrimination Laws.


2.           Confidentiality and Other Agreements.  You expressly acknowledge
and agree to the following:
 
(a)          that, on the date your employment with the Company is terminated,
you will promptly return to the Company all Company documents (and any copies
thereof) and property.  Further, you agree that you will abide by any agreements
regarding confidentiality or other post-employment obligations.


 
15

--------------------------------------------------------------------------------

 
  
(b)         that you will not make any statements that are professionally or
personally disparaging about, or adverse to, the interests of the Company
(including its officers, directors, employees and consultants) and that could
reasonably be expected to have a material adverse effect on the Company’s
business, including, but not limited to, any statements that disparage any
person, product, service, finances, financial condition, capability or any other
aspect of the business of the Company; likewise, the senior management of the
Company shall not make any such disparaging remarks about you.
 

 
  
   
Name:  Brian L. Gevry
   
Date signed: _____________
 

 
 
16

--------------------------------------------------------------------------------

 
 